                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:09-cr-00039-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (14) Sanchez Hudson,                           )                     ORDER
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s Motion for a Reduced Sentence under

the First Step Act (Doc. No. 937).

       The Court hereby ORDERS the Government to respond to Defendant’s Motion (Doc. No.

937). The Government shall have sixty (60) days from the date of this Order to file its response

with the Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       IT IS SO ORDERED.

                                     Signed: June 14, 2021




                                                1



        Case 3:09-cr-00039-FDW Document 938 Filed 06/14/21 Page 1 of 1
